DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings dated 02/04/2021 are accepted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lee et al. (“Using a HHD with a HMD for Mobile AR Interaction”, IEEE, 2013)(Hereinafter referred to as Lee).
Lee teaches Head-Mounted Display (HMD) and Handheld Display (HHD) gesture interaction in augmented reality with an application on the HHD and visualizations in the HMD (Mobile Augmented Reality (AR) applications are typically deployed either on head mounted displays (HMD) or handheld displays (HHD). This paper explores novel interaction techniques for a combined HHD-HMD hybrid system that builds on the strengths of each type of device. We use the HMD for viewing AR content and a touch screen HHD for interacting with the content. A prototype system was developed and a user study was conducted comparing four interaction techniques for selection tasks.   See Abstract)( In our system, the user can select an object on the HMD and then swipe horizontally on the HHD to show additional information about it on the HHD screen. Swiping is similar to dragging an object from one display onto another and feels natural on a monocular HMD and HHD. As shown in Figure 3, to perform the cross-device gesture the user switches to the crossdevice gesture mode through a menu option (A). The user then places a cursor on the object for which he wants additional details (B) and performs the swipe gesture while dragging his finger towards the end of the screen (C). Additional information about the object appears on the HHD (D). See page 3, section Cross-device swipe gesture). 
Lee is silent to the limitations “determine whether an object associated with input information input to the electronic device is included in the augmented reality image; and display an additional object on the object based at least in part on the input information.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.

Lee is silent to the limitations “determine whether an object associated with stored information stored in the memory is included in the augmented reality image; and display an additional object on the object based at least in part on the stored information.” of claim 9 when read in light of the rest of the limitations in claim 9 and thus claim 9 is allowed.

Claims 2-8 and 10-15 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611